Exhibit 10.1
 
DRONE AVIATION HOLDING CORP.


STRATEGIC ADVISORY BOARD CHARTER


As of August 27, 2014




A.         PURPOSE AND SCOPE


The primary function of the Strategic Advisory Board (the “SAB”) of Drone
Aviation Holding Corp. (the “Company”) is to assist and provide advice to the
Board of Directors (the “Board”) and the Company’s management, as requested by
the Board or management from time to time, regarding the implementation and
review of the Company’s corporate strategic plan (the “Strategic Plan”), as well
as general strategic planning from time to time.  The SAB will advise and review
the strategic initiatives of the Company with respect to: the implementation and
then annual update of the long term business/strategic plan and matters of
particular strategic importance to the Company.


B.         COMPOSITION AND MEETINGS


The SAB shall be comprised at all times of a minimum of two members.  The
members of the SAB, including the Chairperson of the SAB, shall be appointed by
the Board and may be removed from the SAB at any time by the Board, in its sole
and absolute discretion, with or without cause.  The members of the SAB shall be
selected by the Board for their specialized expertise in areas of strategic
importance to the Company.  The SAB will have at least two regularly scheduled
meetings each year either in person or telephonically, and at such times and
places as the SAB shall determine, but may meet as often as may be deemed
necessary or appropriate in its judgment.  The SAB may ask members of the Board
or management or others to attend meetings and provide pertinent information as
necessary.  The SAB shall report to the Board, as requested or as the SAB deems
necessary, on a regular basis but not less frequently than annually. Minutes of
each meeting shall be prepared by the Secretary of the Company or such other
person designated by the SAB Chairman as acting secretary and, when approved,
shall be distributed to all Board members.


C.         RESPONSIBILITIES AND DUTIES


To fulfill its responsibilities and duties the SAB shall meet with executive
management, other employees of the Company and consultants hired by the Company,
as necessary, to provide strategic interaction and input that is useful and or
appropriate in furtherance of the SAB’s purpose.  The SAB shall, upon the
request of the Board or management from time to time, provide advice and
assistance with regard to:


1.         The implementation of the Company’s Strategic Plan and any revisions
or amendments thereto;


2.         The Company’s long-term strategy, which may include goals for future
years and evaluations of evolving and emerging technologies and changes in
products and services in the markets the Company serves;


3.         Evaluating material acquisitions and similar transactions and other
potential growth and expansion opportunities for the Company;


4.         Strategic issues or opportunities material to the Company outside of
the scope of the Company’s traditional business operations;


5.         Strategic introductions to potential customers, clients, suppliers,
distributors, maufacturers, acquisition candidates and others potentially
advantageous to the Company’s strategic goals; and


6.         Strategic matters identified by the executive management or Board of
the Company.


Presentations to the Board on SAB recommendations will be as and when required,
but at least annually for the long-term business/strategic plan.  The SAB’s role
shall be purely advisory and the ultimate responsibility for the management of
the Company’s business and affairs shall rest with the Board.  The Board shall
have no obligation to adopt, or otherwise be bound to act upon, any
recommendation of the SAB but shall, in its sole and absolute discretion, have
the ability to take the SAB’s recommendations under advisement.


The SAB, with Board approval, shall take such other actions as it deems
appropriate to further its purpose.


D.         COMPENSATION


The members of the SAB shall receive such compensation for their services in
such capacities as the Board, in its sole and absolute discretion, shall deem
proper.
 
As of August 27, 2014, the SAB is comprised of  Dr. Phillip Frost (Chairman)
and  Steve Rubin.

